DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-13, 15-17, and 21-26, as newly amended or presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically regarding amended claim 1, claim 1 newly recites that “in any cross section of the truck body taken in a vertical plane parallel to a direction of forward travel of the truck, a radius of curvature of at least a portion of the floor-to-front-wall transition is two meters or greater” (emphasis added).  This limitation is not understood with regard to the disclosed embodiment(s).  Note, for example, paragraph 0059 of the instant specification reads that “the truck body 100 includes: a floor surface 110; a curved floor-to-front-wall-transition 120; a front wall upper portion 130 (note: this front wall upper portion includes an upper section 150 thereof that slopes more forwardly than the more upright lower section 135 thereof); a canopy 140; a side wall 160 on either side;” (emphasis added) etc.  The inclusion of the truck body sidewalls 160 as part of the truck body 100 on either side thereof is also clearly illustrated in figure 1.  It is not clear from the disclosure how any cross section of the truck body taken in a vertical plane parallel to a direction of forward travel of the truck would define a radius of curvature of at least a portion of the floor-to-front-wall transition that is two meters or greater.  For example, cross sectional vertical planes parallel to a direction of forward travel of the truck body taken through a center of either of the truck body side walls 160 would not define a radius of curvature of at least a portion of the floor-to-front-wall transition is two meters or greater as newly recited.  The described truck body structure at these locations is devoid of any portion of the floor-to-front-wall transition, let alone a portion that defines a radius of curvature of two meters or greater.  Is applicant attempting to describe an embodiment wherein the floor-to-front-wall transition extends into or through the truck body sidewalls 160?  If so, where is there support for this type of construction in the disclosure? How a device would be constructed such that it is consistent with this newly added language is not clear.
Regarding new claims 25 and 26, reference to any cross-section taken on the vertical plane as defining a curvature radius of two meters or greater is not understood for the reasons discussed above regarding similar language in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-13, 15-17, and 21-26, as newly amended or presented,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 1, the exact configuration defining a radius of curvature on any vertical plane as defined is not understood for the reasons discussed above in the section 112 first paragraph rejection.  Additionally, lines 11-13 are generally confusing in that it is not entirely clear to which side wall portion line 13 is directed – aren’t there two side wall portions? 
Claim 15, in view of the amendments to the base claim, “the side wall portion” on line 2 and “the floor-to-side-wall-transition” on line 3 lack clear antecedent basis and are not wholly understood – e.g. aren’t there two of each of these elements? How do these terms relate to the previously recited elements  with similar names?
Claim 16, in view of the amendments to the base claim, “the side wall portion” on line 2 and “the floor-to-sidewall-transition” on line 3 lack clear antecedent basis and are not wholly understood – e.g. aren’t there two of each of these elements? How do these terms relate to the previously recited elements  with similar names?
Claim 17, in view of the amendments to the base claim, “the floor-to-side-wall-transition” on line 2 lacks clear antecedent basis and is not wholly understood – e.g. aren’t there two of these elements? How does this term relate to the previously recited element(s)  with similar names?
New claim 22,  “the floor-to-side-wall-transition” on line 3 and “the side-wall-to-front-wall-transition” bridging lines 3 and 4 lack clear antecedent basis and are not wholly understood – e.g. aren’t there two of each of these elements? How do these terms relate to the previously recited elements  with similar names?
New claims 25 and 26, the exact configuration defining a radius of curvature on any vertical plane as defined is not understood for the reasons discussed above in the section 112 first paragraph rejection.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-13, 15-17, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. ‘925.
Hyde teaches a truck body (200) which is mounted to a truck for pivoting between a lowered travel orientation and a raised dumping orientation and includes a floor surface (226, 230+) and a curved floor to front wall transition (including element 220) between the floor surface and a surface forming a front wall portion (including the dump body vertical front wall portion shown in figure 2A which extends above the top edge of element 220) of a material carrying region of the body.  A radius of curvature of at least a portion of the floor to front wall transition is two meters or greater – see paragraph 0045 etc.
With additional regard to claim 1 as newly amended, note Hyde includes curved floor-to-side-wall transitions (234+) at both sides of the body between components as recited and curved side-wall-to-front-wall transitions (232+) at both sides of the body between components as broadly claimed and as best understood.  Additionally, the body is configured to define cross sections in vertical planes of the floor-to-front-wall transition as broadly claimed and as best understood.  Note as discussed in the section 112 rejections above, the last four lines of the claim are particularly confusing, and the structure defined therein is not clearly described in the original specification.  The claim is being interpreted to the best extend possible at this time.
Claims 4-9, the device is configured as broadly claimed and as best understood.  Again note as discussed in the section 112 rejections above, the last four lines of the base claim with regard to vertical planes, the floor-to-front-wall transition portion, and cross-sections are particularly confusing, and the structure defined therein is not clearly described in the original specification.  These claims are being interpreted to the best extend possible at this time.
Claim 10, see canopy 208.
Claims 11-12, device is configured as broadly claimed and as best understood. As discussed in the section 112 rejections above, the last four lines of the base claim with regard to vertical planes, the floor-to-front-wall transition portion, and cross-sections are particularly confusing, and the structure defined therein is not clearly described in the original specification.  These claims are being interpreted to the best extend possible at this time.
Claim 13 and new claim 24, the vertical front wall portion immediately above the top edge of element 220 and the forward sloping radius portion adjoining the front wall of the dump bed and canopy define portions configured as broadly claimed and as best understood.
Claim 15- 17, the device is configured as broadly claimed and as best understood.
Claim 21, see element 236+.  The device is configured as broadly claimed and as best understood.
Claim 22, the device is configured as broadly claimed and as best understood.
Claim 23, device is configured as broadly claimed.
Claims 25-26, device is configured as broadly claimed and as best understood. Again note as discussed in the section 112 rejections above, the last four lines of the base claim with regard to vertical planes, the floor-to-front-wall transition portion, and cross-sections are particularly confusing, and the structure defined therein is not clearly described in the original specification.  These claims are being interpreted to the best extend possible at this time.

Applicant's arguments filed 6/17/22 with regard to the application of the Hyde reference have been fully considered but they are not persuasive.

Initially it should be noted regarding base claim 1 as newly amended, the last four lines of the claim are particularly confusing, and the structure defined therein is not clearly described in the original specification as discussed above in the section 112 rejections.  The claim is being interpreted to the best extend possible at this time.  

Regarding application of the Hyde reference, applicant indicates that Hyde “does not teach a radius of curvature of at least a portion of the floor-to-front-wall transition [that] is two meters or greater”.  Additionally, applicant discusses features of Hyde he considers readable on the claim elements that are different than the elements relied upon by the examiner detailed herein and in the prior office action.  For example, the examiner indicates that it is portion 220 of Hyde that is relied upon to teach a “curved floor-to-front-wall transition” between the dump body floor surface (i.e. the upwardly directed lower load supporting surface including both elements 226 and 230 - see figure 2A of Hyde) and the  front wall portion (including the dump body vertical front wall portion very clearly shown in figure 2A of Hyde which extends above the top edge of element 220 of a material carrying region of the body to the rearwardmost edge of canopy 208).  The examiner then discusses that Hyde in paragraph 0045 very clearly teaches that relied upon transition element 220 defines a curved structure with a radius “of at least about 2500mm” (i.e. 2.5 meters) which is “two meters or greater” as newly broadly required.  Applicant discusses element 220 as defining “the front wall portion” and indicates that the referenced Hyde paragraph 0045 does not teach a transition portion with a radius of curvature two meters or greater.  This, however, is not the element relied upon by the examiner as the body “front wall portion”.  Clearly the vertical front body section relied upon by the examiner is fairly readable on a very broadly recited “front wall portion” (emphasis added).  Applicant’s assertion to the contrary is not wholly understood.  Moreover, section 220 of Hyde is clearly shown in figure 2 as defining a “transition” between the relied upon front wall portion and the floor (including both elements 226 and 230).  Applicant apparently misconstrues the examiner’s interpretation of the floor defining elements 226 and 230.  Additionally while it may be that Hyde refers to portion 220 as “headboard” or “front wall” (e.g. see paragraph 0033 – line 2), such does not preclude the reading of elements relied upon by the examiner as it is applied to the very broad claim language.  It appears applicant may be giving too much weight to the broad terminology used in the claims and/or the relatively generic terminology included in Hyde.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN T GORDON/Primary Examiner, Art Unit 3616